Citation Nr: 1438597	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-23 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to August 18, 2011 and in excess of 70 percent from August 18, 2011, for service-connected mood disorder with depressive features with posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to October 11, 2006 for the grant of service connection for mood disorder with depressive features with PTSD.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Esq.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Cleveland, Ohio Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDING OF FACT

Prior to the promulgation of a decision on the issues on appeal, the Board received a letter from the Veteran's appointed representative requesting that the Veteran's appeal of all remaining issues be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a letter received by VA in April 2014, the Veteran's authorized representative indicated that it was the Veteran's desire to withdraw the claims on appeal, relating to the disability rating and effective date of his service-connected mood disorder.  Because the Veteran, through the statement of his authorized representative, has withdrawn his appeal and there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to a disability rating in excess of 30 percent prior to August 18, 2011 and in excess of 70 percent from August 18, 2011, for service-connected mood disorder with depressive features with PTSD is dismissed.

The appeal of entitlement to an effective date prior to October 11, 2006 for the grant of service connection for mood disorder with depressive features with PTSD is dismissed.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


